Citation Nr: 1417199	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-43 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to degenerative disc disease of the cervical spine (DDD) or gastroesophageal reflux disease (GERD) (or any other service-connected disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1989 to April 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2010, the Veteran was provided a VA examination to determine whether his sleep apnea was caused by his service-connected DDD.  Subsequently, in an October 2010 substantive appeal, the Veteran alleged that his sleep apnea was secondary to his service-connected GERD.  Accordingly, the RO obtained a medical opinion in November 2010 addressing that specific theory of entitlement.  The VA examiners provided negative opinions with respect to the question of whether the Veteran's sleep apnea was caused by his service-connected DDD and GERD.  However, the examiners did not provide an opinion concerning whether the sleep apnea disability was directly related to service or aggravated by the service-connected disabilities.  In this regard, the Board also notes that the VA examiners failed to discuss and consider the lay statements of record, to include those from the Veteran and his spouse which detailed the onset, nature, and duration of the Veteran's symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (finding that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.")

In light of these circumstances, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of his sleep apnea disorder.  Barr, 21 Vet. App. at 311 (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records for the Veteran dated from November 2011 to the present from the VA Medical Center in Oklahoma City, Oklahoma, and any associated outpatient clinic, including the clinic in Lawton, Oklahoma.  All attempts to obtain these records must be documented in the claims file.

2.  Then, the Veteran should be provided a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea disorder.  The claims files and any pertinent evidence in the electronic files must be made available to and reviewed by the examiner.

Upon review of the record, to include all relevant statements therein, and after examination, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the sleep apnea disorder had its onset in service or is otherwise related to service.

If that above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by his service-connected disability, to specifically include his DDD of the cervical spine and his GERD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The rationale for all opinions expressed must also be provided.

3.  Inform the Veteran that it is his responsibility to report for the exam and that failure to report for examination may result in the claim being denied.  38 C.F.R. § 3.655 (2013).

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

